Citation Nr: 1720420	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  13-25 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for arthritis of unspecified joint(s), other than service-connected degenerative joint disease of the thoracic spine, to include as secondary to service connected degenerative joint disease of the thoracic spine.

2.  Entitlement to service connection for basal cell carcinoma, claimed as skin cancer, to include as secondary to actinic keratosis and exposure to herbicides. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from November 1953 to July 1958 and September 1958 to July 1976.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

This case was previously remanded by the Board in March 2015.  The case has been returned to the Board for review.
 
In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in August 2013.  However, in February 2015, the Veteran's representative submitted a letter stating the Veteran wished to withdraw his hearing request.  Under 38 C.F.R. § 20.704 (e), a request for a hearing may be withdrawn by a veteran's representative with the veteran's consent at any time before the hearing.  Therefore, the Board finds that the hearing request has been withdrawn, and will proceed with appellate review.  

A January 2017 rating decision granted service connection for actinic keratosis and assigned a noncompensable initial rating effective March 26, 2010.  While the appellate period for this determination remains open, VA has not yet received a notice of disagreement with the assigned initial rating or effective date from the Veteran or his representative.  Therefore, the issue is not in appellate status at this time.  

The Veteran's claim for service connection for skin cancer, to include as a result of exposure to herbicides has been recharacterized as a claim for entitlement to service connection for basal cell carcinoma, claimed as skin cancer, to include as secondary to actinic keratosis and exposure to herbicides.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that VA must construe a claim for service connection to include any disability that may reasonably be encompassed by the claimant's description of the claim, the symptoms the claimant describes, and/or the information the claimant submits or the Secretary obtains in support of the claim). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is required prior to adjudication of the Veteran's claims. 

Arthritis

The Veteran states that his current arthritis of the joints is either directly a result of service or secondary to his service-connected degenerative joint disease of the thoracic spine.  In this regard the Veteran was afforded VA examinations of his neck, elbows and forearms, hands and fingers, knees and lower legs, and feet in August 2016.  The VA examiner diagnosed the Veteran with arthritis of the left knee.  The examiner then stated that the Veteran's left knee arthritis was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  As rationale, the examiner stated the Veteran marked "no" to trick or locked knee during his retirement physical and the examiner did not document knee problems upon discharge.  Additionally, the August 2016 VA examiner stated that degenerative disease of a weight bearing joint is an expected age-related finding.   

The Board finds that the August 2016 VA knee examination and opinion are inadequate and do not comply with the Board's March 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); Barr v. Nicholson, 21 Vet. App. 303, 322 (2007).  Specifically, while the examiner addressed the relationship between the Veteran's left knee arthritis and service, the examiner did not address whether the Veteran's left knee arthritis is caused or aggravated by the Veteran's service-connected degenerative joint disease of the thoracic spine as directed by the March 2015 Board remand.  As such, an additional medical opinion is required prior to adjudication of the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Additionally, the Veteran was diagnosed with arthritis of both shoulders at a January 2009 private examination.  However, the Veteran was not provided a shoulder examination relating to arthritis.  A VA examination and opinion is required to determine the nature and etiology of the Veteran's shoulder arthritis.  See 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Board recognizes that the Veteran cancelled his VA examination relating to rheumatoid or non-degenerative arthritis scheduled for August 2016.  However, the Board notes that the Veteran is 82 years old, and as stated above, the Veteran had six different VA examinations scheduled for the same day.  The Veteran attended the other five examinations.  As a result, and resolving reasonable doubt in favor of the Veteran, he should be scheduled for a new VA examination to determine the nature and severity of his arthritis of the joints.      

Skin Cancer

The Veteran also alleges that he has skin cancer, which was caused by exposure to herbicide agents in service.  The Veteran's VA treatment records note that he had basal cell carcinomas removed from his face and back several different times between 2001 and 2014.

Certain diseases are deemed associated with herbicide agent exposure, under current VA law; the list of those diseases does not include basal cell carcinoma.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309.  The United States Court of Appeals for the Federal Circuit has held, however, that a claimant is not precluded from establishing service connection with proof of actual causation.  Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).  In other words, the fact that a veteran did not meet the requirements for service connection on a presumptive basis does not in and of itself preclude the establishment of service connection, as entitlement may alternatively be established on a direct basis.

The Veteran's skin cancer claim was previously remanded by the Board in March 2015.  The remand directives stated the examiner should opine "as to whether it is at least as likely as not that the Veteran's skin cancer is related to or had its onset in service."  The Veteran was afforded a VA skin examination in August 2016.  The VA examiner opined that the Veteran's basal cell carcinoma was "less likely than not incurred in or caused by the claimed in-service injury, event or illness."  However, as rationale, the August 2016 examiner merely copied a portion of a basal cell carcinoma study related to actinic keratosis into the rationale section.  The VA examiner did not provide an adequate rationale as to why the Veteran's basal cell carcinoma was not directly related to his service.  Therefore, the Board finds that the August 2016 VA skin examination and opinion are inadequate and do not comply with the Board's March 2015 remand directives.  Stegall, 11 Vet. App. at 268; Barr, 21 Vet. App. at 322. 

Additionally, a January 2017 rating decision granted service connection for actinic keratosis.  However, the August 2016 VA examiner did not provide an opinion as to whether the Veteran's basal cell carcinoma is secondary to his actinic keratosis.  As stated above, the August 2016 VA examiner merely copied a portion of an article relating to skin cancer in the rationale section of the opinion.  As such, on remand, a VA opinion as to whether the Veteran's basal cell carcinoma, claimed as skin cancer, is secondary to his service-connected actinic keratosis is required.  38 C.F.R. § 3.310.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Schedule the Veteran for a VA medical examination to determine the current nature, extent and etiology of any currently diagnosed arthritis, to include knee and shoulder arthritis, other than service-connected degenerative joint disease of the thoracic spine.  The examiner must review the claims file and the examination report should note that the review was completed.  Following review of the claims folder, the examiner should address the following:  

a)  Is it at lease as likely as not (50 percent probability or greater) that any current arthritis, to include knee and shoulder arthritis, was incurred in or otherwise related to the Veteran's active service.  The examiner should discuss the Veteran's service treatment records showing an injury to the left knee and upper tibia in 1954 and multiple complaints of pain in the right elbow.  

b)  Is it at least as likely as not (50 percent probability or greater) that any arthritis of the joints, to include knee and shoulder arthritis, has been caused or aggravated by any of the Veteran's service-connected disabilities, to include degenerative joint disease of the thoracic spine.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

Rationale for all opinions must be provided.

2.  Request an addendum opinion from the August 2016 VA examiner or another suitably qualified examiner regarding the claim for service connection for basal cell carcinoma, claimed as skin cancer.  The claims folder must be made available for review and noted as such in the examination report.  After a review of the claims folder, the examiner must address the following:

a) Is it at least as likely as not (50 percent probability or higher) that the Veteran's basal cell carcinoma, claimed as skin cancer, was incurred in or otherwise related to active service.

b)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's basal cell carcinoma, claimed as skin cancer, has been caused or aggravated by any of the Veteran's service-connected disabilities, to include actinic keratosis.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

Rationale for all opinions must be provided.

3.  After the above development has been completed, readjudicate the issues on appeal.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




